VAUGHN, Judge.
Defendant argues that the evidence presented on voir dire was insufficient to support the court’s conclusion that defendant’s confession was voluntarily made. We disagree.
When the admissibility of an in-custody confession is contested, the court must conduct a voir dire to determine whether the procedural safeguards required by Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L. Ed. 2d 694 (1966), have been met. State v. Jenkins, 292 N.C. 179, 232 S.E. 2d 648 (1977); State v. Waddell, 34 N.C. App. 188, 237 S.E. 2d 558 (1977). At the conclusion of the voir dire, the judge should make findings of fact to indicate the basis of his ruling. State v. Siler, 292 N.C. 543, 548, 234 S.E. 2d 733, 737 (1977).
*260The judge in the present case made such findings. They will not be disturbed on appeal if there is any competent evidence to support them. State v. Harris, 290 N.C. 681, 228 S.E. 2d 437 (1976). In this cause, we find ample evidence supporting the court’s findings. There was testimony that before interrogation, defendant was informed of his Miranda rights; that he stated he understood his rights and waived them; that he signed a waiver of rights form; that he made a statement; and that he never requested an attorney.
Defendant contends that his confession was tainted because of a promise extracted from him when he was without assistance of counsel. State v. Edwards, 282 N.C. 201, 192 S.E. 2d 304 (1972). Defendant testified that, when Officer Talbert had asked him to make an admission, he had replied he would. We do not agree that defendant’s reply amounts to an improperly extracted promise to confess such as that in State v. Edwards, supra. Furthermore, defendant repeatedly denied he subsequently ever made or signed a statement. Defendant’s argument, therefore, is patently without merit.
The trial court found that defendant waived his Miranda rights orally and in writing. That finding is the essential one which must be made on voir dire. State v. Reynolds, 298 N.C. 380, 400, 259 S.E. 2d 843, 855 (1979), cert. denied, 446 U.S. 941, 100 S.Ct. 2164, 64 L.Ed. 2d 795 (1980); State v. Dunn, — N.C. App. —, — S.E. 2d — (1981). The court properly admitted defendant’s confession.
No error.
Judges WEBB and Hill concur.